Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of five prison disciplinary rules, including drug possession and smuggling. The Attorney General has informed this Court that, during the pendency of this proceed*1277ing, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Jordan v Fischer, 98 AD3d 788, 788 [2012]; Matter of Sykes v Fischer, 98 AD3d 769, 770 [2012]).
Rose, J.P., Spain, McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.